Case 4:19-cv-10056-JLK Document 1 Entered on FLSD Docket 04/16/2019 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                Case No.:

JAY CUMMINGS, VON MARTINEZ,
DAPHNE TOUSSAINT, MITZIE RANCY,
and
JANELL TAVERNIER,

Plaintiffs,

v.
GLENTEX, INC d/b/a WOODY’S and
MICHAEL PINTER
Defendants.
___________________________________/



                               COMPLAINT UNDER 42 USC §1981
                                  JURY TRIAL DEMANDED

          Plaintiffs, JAY CUMMINGS a/k/a MILLARD G. CUMMINGS, JR.,(“CUMMINGS”),

VON MARTINEZ (“MARTINEZ”), DAPHNE TOUSSAINT (“TOUSSAINT”), MITZIE RANCY

(“RANCY”) AND JANELL TAVERNIER (“TAVERNIER”), collectively “the Plaintiffs” herein, by

counsel, sue Defendants, GLENTEX, INC d/b/a WOODY’S (“WOODY’S”)and MICHAEL PIN-

TER (”PINTER”) collectively “the Defendants” herein, and as grounds states as follows:


                                            PARTIES
     1.       CUMMINGS is an individual residing in Monroe County, Florida. CUMMINGS is

              Caucasian.

     2.       MARTINEZ, is an individual is African-American by ethnicity and/or race. She resides

              in Miami-Dade County, Florida.




                                               Page ! 1 of ! 6
Case 4:19-cv-10056-JLK Document 1 Entered on FLSD Docket 04/16/2019 Page 2 of 6

    3.   TOUISSANT, is an individual is African- Caribbean by ethnicity and/or race. She re-

         sides in Miami-Dade County, Florida.

    4.   RANCIE, is an individual is African- Caribbean by ethnicity and/or race. She resides in

         Miami-Dade County, Florida.

    5.   TAVERNIER, is an individual is African-American by ethnicity and/or race. She resides

         in Miami-Dade County, Florida.

    6.   Defendant, GLENTEX, INC d/b/a WOODY’S is a Florida Corporation doing business

         in Monroe County, Florida.

    7.   Defendant PINTER is an individual residing in Seminole County, Florida and is an offi-

         cer of GLENTEX.

                                 JURISDICTION AND VENUE

    8.   Jurisdiction is based upon the provisions of Title 28 United States Code, §1331 and

         §1343 in that the first cause arises under the provisions of the Civil Rights Act of 1866,

         42 U.S.C. §1981, an Act of Congress providing for the protection of civil rights.

    9.   Venue is properly within the Southern District of Florida, as all of the event giving rise

         to this claim occurred within this judicial district.




                                  GENERAL ALLEGATIONS


    10. WOODY’S is an adult entertainment club located in Islamorada Florida.

    11. PINTER is the general manager of the club.

    12. All of the Plaintiff, except TAVERNIER, were terminated by or at the direction of PIN-

         TER.



                                            Page ! 2 of ! 6
Case 4:19-cv-10056-JLK Document 1 Entered on FLSD Docket 04/16/2019 Page 3 of 6

                                 Discriminatory Employment Practices


    13. TAVERNIER, while still employed as a dancer has been repeated rejected for open po-

         sitions as a bartender on the basis of policies set and/or enforced by PINTER.

    14. CUMMINGS, the only Caucasian Plaintiff, was a supervisor who was terminated in re-

         taliation for and as a result of his opposition to the employment practices of

         WOODY’S and PINTER.

    15. TOUISSANT was hired by CUMMINGS as a cashier. When PINTER saw her, he told

         CUMMINGS to fire her because he wanted no blacks at the front of the house.

    16. As a result CUMMINGS fired TOUISSANT after one day at work.

    17. VON MARTINEZ , a server, was originally hired in the late summer of 2018. She was

         fired by WOODYS after PINTER placed a call to CUMMINGS telling him to “Fire the

         black ghetto looking girl with the pink hair.”

    18. The day before PINTER ordered CUMMINGS to fire Martinez he was tired to fire a

         young Haitian man working security. PINTER told CUMMINGS “Shawn is too big and

         too black and he has to go.”



                                 Racially Hostile Environment

    19. During the fall of 2018 certain racist images and symbols began to appear at

         WOOODY’S.

    20. In one instance Dixie cups were removed from the dispenser on the water cooler and

         marked to appear to be Klan hoods and placed on every bottle in the bar.




                                           Page ! 3 of ! 6
Case 4:19-cv-10056-JLK Document 1 Entered on FLSD Docket 04/16/2019 Page 4 of 6

    21. On another occasion a noose was place around the neck of a stuffed bear and a sign af-

         fixed to the bear which read “NIGGER NECKTIE”. The bear was found inside the

         dancers’ changing room.

    22. The night bartended routinely and loudly referred to African Americans as “niggers.”

    23. Despite the open and obvious displays of racism, WOODYS never sought to investigate

         or take any actions to prevent such racist conduct.


                                        Failure to Promote

    24. Because of the edicts of PINTER no employees of color were allowed to be promoted

         or to change jobs.

    25. On account of her race, RANCIE was denied the opportunity to even apply for a posi-

         tion as a bartender despite a critical need for people in that position.

    26. Likewise TAVERNIER was denied the opportunity to work as a bartender because of

         her race.

                                                  Retaliation

    27. CUMMINGS was terminated because of his opposition to the racist employment poli-

         cies and practices of WOODY’S and PINTER.

    28. Specifically in spite of being ordered to discriminate against African Americans or other

         dark skinned individuals, CUMMINGS continued to hire and promote the best qualified

         for positions in the club,

    29. PINTER and WOODYS, prior to firing CUMMINGS, accused him of wanted to turn

         the facility into “Club Bwana”.

                                                   COUNT I


                                            Page ! 4 of ! 6
Case 4:19-cv-10056-JLK Document 1 Entered on FLSD Docket 04/16/2019 Page 5 of 6

                                        Discrimination and Harassment


     30. Plaintiffs MARTINEZ, TOUSSAINT, RANCY and TAVERNIER reallege ¶¶ 1-26

     31. Defendants violated 42 United States Code §1981 by discriminating against MAR-

          TINEZ, TOUSSAINT, RANCY and TAVERNIER in their terms and conditions of em-

          ployment and, with the exception of TAVERNIER in terminating their employment on

          account of race.

     32. As a direct and proximate result of the Defendants discrimination all Plaintiffs have

          been denied promotional opportunity. And caused to suffer economic losses, as well as

          emotional pain and suffering

     33. As a direct and proximate result of the Defendants racial discrimination Plaintiffs

          MARTINEZ, TOUSSAINT, and RANCY were terminated from employment and

          caused to suffer additional economic losses and emotional pain and suffering


WHEREFORE, Plaintiffs MARTINEZ, TOUSSAINT, RANCY and TAVERNIER request the fol-

lowing relief:


         a. Entry of judgment for damages, including punitive damages, against the Defendant for

            plaintiffs’ pain and suffering;

         b. Declare that the Defendant engaged in unlawful and discriminatory practices because

            of race,

         c. Award of back pay and front pay and/or reinstatement,

         d. Award costs, interest and attorneys’ fees; and

         d. Such other and further relief as may be deemed just and proper.


                                                     COUNT II

                                              Page ! 5 of ! 6
Case 4:19-cv-10056-JLK Document 1 Entered on FLSD Docket 04/16/2019 Page 6 of 6

                                                   Retaliation


    34. Plaintiff CUMMINGS realleges ¶¶ 1-29

    35. As a direct and proximate result of CUMMINGS refusal to comply with the unlawful

         and discriminatory practices, polices, directions and orders of PINTER and WOODYS.

    36. As such he has been caused significant economic injury as well as emotional pain and

         suffering.


WHEREFORE, Plaintiff CUMMINGS request the following relief:


       a. Entry of judgment for damages, including punitive damages, against the Defendant for

          plaintiffs’ pain and suffering;

       b. Declare that the Defendant engaged in unlawful and discriminatory practices because

          of race,

       c. Award of back pay and front pay and/or reinstatement,

       d. Award costs, interest and attorneys’ fees; and

       d. Such other and further relief as may be deemed just and proper.

                                      DEMAND FOR JURY TRIAL

       Plaintiffs demands trial by jury as to all issues so triable as a matter of right.
                                                       CORNELL & ASSOCIATES, P.A
                                                       Attorneys for the Plaintiff
                                                       2645 EXECUTIVE PARK DR
                                                       Weston, FL 33331
                                                       Telephone: (954)618-1041
                                                       Facsimile: (954) 944-1969

                                                       BY: /s/ G. Ware Cornell, Jr.
                                                              G. WARE CORNELL, JR.
                                                              Florida Bar No. 203920
                                                              ware@warecornell.com


                                            Page ! 6 of ! 6
